389 Pa. 142 (1957)
Flynn
v.
Sievers, Appellant.
Supreme Court of Pennsylvania.
Argued April 24, 1957.
June 3, 1957.
Before JONES, C.J., BELL, CHIDSEY, MUSMANNO, ARNOLD, JONES and COHEN, JJ.
S.M. Flitter, with him Eli T. Conner and Alfred I. Ginsburg, for appellant.
Roger A. Woltjen, with him Sidney L. Krawitz and Krawitz & Woltjen, for appellee.
OPINION PER CURIAM, June 3, 1957:
From an order of the Court of Common Pleas of Pike County opening a judgment of non pros entered by default against the plaintiff, Flynn, in his action of replevin, the defendant, Seivers, appeals.
No useful purpose would be served by relating in detail the facts presented by this appeal. It is sufficient to note that the original action in replevin was instituted on July 13, 1950.
The granting of an application to open a default judgment rests within the discretion of the trial court *143 and will not be disturbed on appeal in the absence of a manifest abuse of discretion. Bekelja v. James E. Strates Shows, Inc., 349 Pa. 442, 444, 37 A.2d 502 (1944).
Under the peculiar circumstances of this case we are of the opinion that the lower court did not abuse its discretion in opening the judgment. Unfortunately, the conduct of this case reflects unfavorably upon both counsel and tends to bring upon our administration of justice the condemnation of litigants. The procrastination on the part of the attorneys and the multitudinous delays which have marked the course of this litigation over the past half dozen years are glaringly apparent from even a casual reading of the record. The court below should take corrective measures to prevent a reoccurrence of such situations in the future.
Order affirmed.